United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
X.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1290
Issued: January 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge
JURISDICTION
On May 16, 2019 appellant filed a timely appeal from a November 20, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from November 20, 2018, the date of OWCP’s last decision, was
May 19, 2019. As this fell on a Sunday, appellant had until the following business day, Monday, May 20, 2019, to
file the appeal. Since using May 21, 2019, the date the appeal was received by the Clerk of the Appellate Boards
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the U.S.
Postal Service postmark is May 16, 2019, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
1

Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3
ISSUE
The issue is whether appellant has met her burden of proof to establish more than five
percent permanent impairment of the left lower extremity and more than two percent permanent
impairment of the right lower extremity, for which she previously received schedule award
compensation.
FACTUAL HISTORY
On October 15, 2014 appellant, then a 47-year-old supervisor of maintenance operations,
filed an occupational disease claim (Form CA-2) alleging that she developed pain in both feet
causally related to factors of her federal employment. OWCP accepted the claim for bilateral
acquired hallux valgus. Appellant underwent a left foot bunionectomy and osteotomy of the first
metatarsal and phalanx on January 12, 2016 and a removal of internal hardware from the left first
metatarsal and proximal phalanx of the great toe on January 31, 2017. She stopped work on
January 12, 2016 and returned to modified work on August 5, 2017.
In an impairment evaluation dated March 5, 2018, Dr. Greg Gardner, an osteopath,
reviewed appellant’s history of injury and resultant surgeries. He diagnosed bilateral hallux
valgus. With regard to the left side, on examination, Dr. Gardner found moderate tenderness to
palpation of the left foot. He measured range of motion (ROM) of the left great toe three times,
with the highest measurement demonstrating 30 degrees flexion of the metatarsophalangeal (MTP)
joint, 25 degrees hyperextension of the MTP joint, and 20 degrees flexion of the interphalangeal
(IP) joint. Dr. Gardner found that 25 degrees extension of the MTP joint yielded two percent
impairment and 20 degrees flexion of the IP joint yielded two percent impairment according to
Table 16-17 of the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides).4 For the right great toe, he measured 45 degrees
flexion of the MTP joint, which yielded no impairment, 25 degrees hyperextension of the MTP
joint, which yielded two percent impairment, and 40 degrees flexion of the IP joint, which yielded
no impairment. Dr. Gardner noted that the A.M.A., Guides provided that the diagnosis-based
impairment (DBI) method was preferred over ROM for calculating impairment and that ROM
measurements were used as an adjustment factor. He found hyperesthesia of the left sacral
superficial peroneal nerve with full strength of the lower extremities. Dr. Gardner opined that
appellant had reached maximum medical improvement (MMI). Using the foot and ankle regional
grid set forth in Table 16-2 on page 507, he identified the diagnosis of the left lower extremity as
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the November 20, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
4

A.M.A., Guides (6th ed. 2009).

2

class 1 first MTP joint arthritis, which yielded a default value of five percent. For functional
history (GMFH), physical examination (GMPE), and clinical studies (GMCS), Dr. Gardner
applied grade modifiers of one to find no adjustment from the default value of five percent.
Regarding the right lower extremity, Dr. Gardner found that appellant had two percent
permanent impairment due to loss of ROM, noting that Table 16-2 provided no relevant diagnosis.
He concluded that she had five percent permanent impairment of the left lower extremity and two
percent permanent impairment of the right lower extremity.
On March 22, 2018 appellant filed a schedule award claim (Form CA-7).
On April 20, 2018 Dr. Arthur S. Harris, a Board-certified orthopedic surgeon serving as a
district medical adviser (DMA), identified the diagnosis for the left lower extremity as residual
problems after hallux valgus surgery. For the right lower extremity, he opined that the A.M.A.,
Guides did not allow a rating for ROM for the diagnosis of residual problems with hallux valgus
deformity. Dr. Harris found that appellant had five percent permanent impairment due to residual
problems after hallux valgus surgery and two percent permanent impairment due to residual
problems due to a hallux valgus deformity using Table 16-2 on page 502 of the A.M.A., Guides.
He asserted that she had reached MMI on March 5, 2018.
On August 21, 2018 OWCP requested that Dr. Harris clarify whether appellant’s
impairment was for the toes, feet, or lower extremities.
In a supplemental report dated September 5, 2018, Dr. Harris advised that appellant had
two percent permanent impairment of the right lower extremity and five percent permanent
impairment of the left lower extremity.
By decision dated November 20, 2018, OWCP granted appellant a schedule award for five
percent permanent impairment of the left lower extremity and two percent permanent impairment
of the right lower extremity. The period of the award ran for 20.16 weeks from March 5 to
July 24, 2018.
LEGAL PRECEDENT
The schedule award provisions of FECA,5 and its implementing federal regulation,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such a determination is a matter which rests in the
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all claimants.
OWCP evaluates the degree of permanent impairment according to the standards set forth in the

5

Supra note 2.

6

20 C.F.R. § 10.404.

3

specified edition of the A.M.A., Guides, published in 2009.7 The Board has approved the use by
OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning Disability
and Health (ICF).9 Under the sixth edition, the evaluator identifies the impairment class of
diagnosis (CDX), which is then adjusted by grade modifiers based on GMFH, GMPE, and
GMCS.10 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).11
Evaluators are directed to provide reasons for their impairment choices, including the choices of
diagnoses from regional grids and calculations of modifier scores.12
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides, with the DMA providing rationale for the percentage of
impairment specified.13
ANALYSIS
The Board finds that the case is not in posture for decision.
In a March 5, 2018 report, Dr. Gardner measured ROM of the great toes and found
moderate tenderness to palpation of the left foot. Utilizing the diagnosis of class 1 first MTP joint
arthritis of the left foot under Table 16-2 on page 501, he found five percent permanent impairment
of the left lower extremity after applying grade modifiers. For the right lower extremity,
Dr. Gardner indicated that he could not rate the impairment using the DBI method as there was no
applicable diagnosis. He used ROM to find two percent permanent impairment of the right lower
extremity.

7
For decisions issued after May 1, 2009 the sixth edition of the A.M.A., Guides is used. A.M.A., Guides (6th ed.
2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6 (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
8

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

9

A.M.A., Guides (6th ed. 2009), p.3, section 1.3, ICF: A Contemporary Model of Disablement.

10

Id. at 494-531.

11

Id. 411.

12

R.R., Docket No. 17-1947 (issued December 19, 2018); R.V., Docket No. 10-1827 (issued April 1, 2011).

13

See supra note 6 at Chapter 2.808.6(f) (March 2017).

4

Consistent with its procedures,14 OWCP properly referred the matter to a DMA for an
opinion regarding appellant’s permanent impairment in accordance with the sixth edition of the
A.M.A., Guides.15
In an April 20, 2018 report, Dr. Harris identified the applicable diagnosis for the left lower
extremity as status post hallux valgus surgery with residuals and for the right lower extremity as
hallux valgus deformity pursuant to Table 16-2 on page 502 of the A.M.A., Guides. He disagreed
with Dr. Gardner’s use of ROM to rate appellant’s right lower extremity impairment, noting that
Table 16-2 did not provide that such a diagnosis could be alternatively rated using the ROM
method. Dr. Harris found that she had five percent permanent impairment of the left lower
extremity due to residual problems after hallux valgus surgery and two percent permanent
impairment due to residuals problems due to a hallux valgus deformity using Table 16-2 on page
502 of the A.M.A., Guides. However, Table 16-2 on page 502 does not provide a specific
impairment rating for a hallux valgus deformity, and thus it is unclear what diagnosis he used in
reaching his impairment rating. Additionally, Dr. Harris failed to apply grade modifiers or the net
adjustment formula in determining the extent of permanent impairment as required by the A.M.A.,
Guides.16
The Board, consequently, will remand the case for the DMA to clarify his use of Table
16-2 and to apply grade modifiers in rating appellant’s permanent impairment of both lower
extremities.17 Following such further development as deemed necessary, OWCP shall issue a
de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

14

Id.

15

J.J., Docket No. 18-1615 (issued March 5, 2019).

16

See section 16.3, A.M.A., Guides at 515-30; see also C.P., Docket No. 19-0151 (issued May 21, 2019).

17

See C.P., id.; D.G., Docket No. 17-0600 (issued July 5, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the November 20, 2018 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: January 24, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

6

